Citation Nr: 1110496	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-43 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with secondary depression, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.W.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2009 rating decision, the RO increased the evaluation of the Veteran's service-connected PTSD from 30 percent disabling to 50 percent disabling.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and her caregiver/friend testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in January 2011 in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.

For the reason explained below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks an increased disability rating for PTSD, currently evaluated as 50 percent disabling.  The Veteran contends that the medical evidence supports at least a 70 percent disability rating for this condition.

The record reflects that at the January 2011 videoconference hearing, the Veteran testified that she applied for disability benefits from the Social Security Administration (SSA).  She stated that she believed her claim was still pending at that time and she had not yet received a decision from SSA.  The Board notes, however, that an application for SSA benefits, a potential decision on the claim, and any underlying records upon which such a potential decision was based are not contained in the claims file.  

Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matter on appeal and should be obtained upon remand.  As such, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained, to include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records for the Veteran's PTSD disability dating since September 2010 from the Columbia South Carolina VAMC and the Dorn VA Hospital.

2. Contact the SSA and request copies of the records pertaining to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.  Any records received should be associated with the claims file.  If these records cannot be obtained, then evidence of attempts to obtain them should be associated with the claims file.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  Thereafter, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


